SIDLEY AUSTIN LLP ONE SOUTH DEARBORN CHICAGO, IL60603 (312) 853 7000 (312) 853 7036 fax BEIJING BRUSSELS CHICAGO DALLAS FRANKFURT GENEVA HONG KONG LONDON LOS ANGELES NEW YORK PALO ALTO SAN FRANCISCO SHANGHAI SINGAPORE SYDNEY TOKYO WASHINGTON, D.C. mborrelli@sidley.com (312) 853-7531 FOUNDED 1866 March 2, Mr.Kevin Woody Accounting Branch Chief United States Securities and Exchange Commission Mail Stop 100 F Street, N.W. Washington, D.C. 20549 Re: ML Systematic Momentum FuturesAccess LLC Form10-K for fiscal year ended December31, File No.000-52505 Filed on March31, 2009 Dear Mr.Woody: On behalf of Merrill Lynch Alternative Investments LLC (“MLAI”), the manager of
